Exhibit 10.4

 

GRANT OF SECURITY INTEREST

 

IN PATENTS AND TRADEMARKS

 

THIS GRANT OF SECURITY INTEREST (“Grant”), effected as of August 9, 2005, is
executed by Apogee Technology, Inc., a Delaware corporation (the “Grantor”), in
favor of Laurus Master Fund, Ltd. (the “Secured Party”).

 

A.            Pursuant to a Master Security Agreement dated as of the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”) by and between the Grantor and the Secured
Party, the terms and provisions of which are hereby incorporated herein as if
fully set forth herein, the Grantor has granted a security interest to the
Secured Party in consideration of the Secured Party’s agreement to provide
financial accommodations to the Grantor

 

B.            The Grantor (1) has adopted, used and is using the trademarks
reflected in the trademark registrations and trademark applications in the
United States Patent and Trademark Office more particularly described on
Schedule 1 annexed hereto as part hereof (the “Trademarks”), and (2) has
registered or applied for registration in the United States Patent and Trademark
Office of the patents more particularly described on Schedule 2 annexed hereto
as part hereof (the “Patents”).

 

C.            The Grantor wishes to confirm its grant to the Secured Party of a
security interest in all right, title and interest of the Grantor in and to the
Trademarks and Patents, and all proceeds thereof, together with the business as
well as the goodwill of the business symbolized by, or related or pertaining to,
the Trademarks, and the customer lists and records related to the Trademarks and
Patents and all causes of action which may exist by reason of infringement of
any of the Trademarks and Patents (collectively, the “T&P Collateral”), to
secure the payment, performance and observance of the Obligations (as that term
is defined in the Security Agreement).

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged:

 


1.             THE GRANTOR DOES HEREBY FURTHER GRANT TO THE SECURED PARTY A
SECURITY INTEREST IN THE T&P COLLATERAL TO SECURE THE FULL AND PROMPT PAYMENT,
PERFORMANCE AND OBSERVANCE OF THE OBLIGATIONS.


 


2.             THE GRANTOR AGREES TO PERFORM, SO LONG AS THE SECURITY AGREEMENT
IS IN EFFECT, ALL ACTS DEEMED NECESSARY OR DESIRABLE BY THE SECURED PARTY TO
PERMIT AND ASSIST IT, AT THE GRANTOR’S EXPENSE, IN OBTAINING AND ENFORCING THE
TRADEMARKS AND PATENTS IN ANY AND ALL COUNTRIES.  SUCH ACTS MAY INCLUDE, BUT ARE
NOT LIMITED TO, EXECUTION OF DOCUMENTS AND ASSISTANCE OR COOPERATION IN LEGAL
PROCEEDINGS.  THE GRANTOR HEREBY APPOINTS THE SECURED PARTY AS THE GRANTOR’S
ATTORNEY-IN-FACT TO EXECUTE AND FILE ANY AND ALL AGREEMENTS, INSTRUMENTS,
DOCUMENTS AND PAPERS AS THE

 

--------------------------------------------------------------------------------


 

Secured Party may determine to be necessary or desirable to evidence the Secured
Party’s security interest in the Trademarks and Patents or any other element of
the T&P Collateral, all acts of such attorney-in-fact being hereby ratified and
confirmed.


 


3.             THE GRANTOR ACKNOWLEDGES AND AFFIRMS THAT THE RIGHTS AND REMEDIES
OF THE SECURED PARTY WITH RESPECT TO THE SECURITY INTEREST IN THE T&P COLLATERAL
GRANTED HEREBY ARE MORE FULLY SET FORTH IN THE SECURITY AGREEMENT AND THE RIGHTS
AND REMEDIES SET FORTH HEREIN ARE WITHOUT PREJUDICE TO, AND ARE IN ADDITION TO,
THOSE SET FORTH IN THE SECURITY AGREEMENT.  IN THE EVENT THAT ANY PROVISIONS OF
THIS GRANT ARE DEEMED TO CONFLICT WITH THE SECURITY AGREEMENT, THE PROVISIONS OF
THE SECURITY AGREEMENT SHALL GOVERN.


 


4.             THE GRANTOR HEREBY AUTHORIZES THE SECURED PARTY TO FILE ALL SUCH
FINANCING STATEMENTS OR OTHER INSTRUMENTS TO THE EXTENT REQUIRED BY THE UNIFORM
COMMERCIAL CODE AND AGREES TO EXECUTE ALL SUCH OTHER DOCUMENTS, AGREEMENTS AND
INSTRUMENTS AS MAY BE REQUIRED OR DEEMED NECESSARY BY THE SECURED PARTY, IN EACH
CASE FOR PURPOSES OF AFFECTING OR CONTINUING SECURED PARTY’S SECURITY INTEREST
IN THE T&P COLLATERAL.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has caused this instrument to be executed as of
the day and year first above written.

 

 

 

APOGEE TECHNOLOGY, INC.

 

 

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

 

 

By:

/s/

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------